Citation Nr: 0817360	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
atopic dermatitis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to November 
1968. This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When the case was previously before the Board, these issues 
were remanded for additional development.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for atopic dermatitis and a right hand disability 
were denied in an unappealed October 1994 rating decision.

2.  The evidence received since the October 1994 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating either claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for atopic dermatitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received to reopen 
a claim seeking service connection for a right hand 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that in accordance with the Board's 
remand in June 2007, the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in July 2007.  The letter included notice that he 
should submit any pertinent evidence in his possession and 
notice with respect to the disability-rating and effective-
date elements of the claims.  In addition, the letter is in 
compliance with the Court's holding in Kent.  The letter 
specifically informed the veteran of the type of evidence 
that was lacking in the record at the time of the prior 
denial, and of the type of evidence that is necessary to 
reopen the claim.  

Although this notice was sent after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in December 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim to reopen would have been different had complete VCAA 
notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that reopening of 
neither claim is in order.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim to reopen.  The Board is also 
unaware of any such outstanding evidence.  

Although the veteran has not been afforded a VA examination 
in response to his claims to reopen, VA has no obligation to 
provide such an examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of 
these claims were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply. Duran 
v. Brown, 7 Vet. App. 216 (1994).

Analysis

Service connection for atopic dermatitis and right hand 
disability was denied in an unappealed October 1994 rating 
decision because there was no medical evidence of either 
disability in service.

The subsequently received evidence includes no medical 
evidence suggesting that either disability was present in 
service or that either disability is etiologically related to 
service.  Consequently, none of the evidence added to the 
record is sufficient to establish a reasonable possibility of 
substantiating either claim.  Therefore, none of the evidence 
added to the record is material.  Accordingly, reopening of 
either claim is in order.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for atopic dermatitis is denied.

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for right hand disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


